McAdam, Ch. J.
Where an infant brings suit by guardian ad litem and is defeated, the judgment for the defendant’s costs should be entered against the guardian, who is personally responsible for them {Oode, § 469), and the judgment is to be cpllected from the guardian, by execution or otherwise, in the same manner as though the guardian had been plaintiff in his own fight {Oode, § 3249). These provisions supersede the practice which pre*320vailed under the old Codes (see notes to section 3249 of Throop’s Code). The defendant must follow the practice here laid down.